Citation Nr: 1443136	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-50 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from September 1984 to June 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied entitlement to TDIU.  

The Veteran failed to appear for a June 2011 hearing before the Board.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The record does not reflect that the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-connected disability have not been not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.321, 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in September 2007 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for TDIU.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  All records of VA treatment have been obtained.  Moreover, all available employment information was obtained from the identified providers.  No outstanding treatment records have been identified by the Veteran.  VA opinions were obtained in May 2014.  The Board finds that the medical opinion evidence is adequate as it is based on a complete review of the evidence of record, including the Veteran's statements, and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue on appeal was previously before the Board in May 2012 and April 2014, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was asked to provide information regarding his employment and treatment history, all available information was obtained from his employers, the May 2014 VA opinion was obtained, the Veteran's VA treatment records were obtained and associated with the claims file and a supplemental statement of the case was issued, most recently in August 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A TDIU claim may be granted where the schedular rating is less than total and the service connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

In a case where there are two or more service connected disabilities, there must be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

When a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if the Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. (1993).  

In this case, the Veteran does not meet the schedular percentage requirements noted above.  He is service connected for the following disabilities: bilateral hearing loss, rated as 10 percent disabling prior to March 31, 10, then as 20 percent disabling; chronic suppurative otitis media, right and left ear, rated as 10 percent disabling per ear, effective May 5, 2004; tinnitus, rated as 10 percent, effective May 5, 2004; and perforation of tympanic membrane, right and left, each ear rated as noncompensable, effective May 5, 2004.  He has a combined rating of 30 percent from May 5, 2004, and 40 percent from March 31, 2010.  As the Veteran's disabilities, hearing loss, tinnitus, otitis media, and perforated tympanic membranes, arguably affect a single bodily system, the auditory system, and result from a common etiology (acoustic trauma and noise exposure in service), these disabilities should be considered one disability.  Nevertheless, because the Veteran does not have a single disability evaluated as 60 percent disabling even considering the above disorders as one disability, the percentage requirements of 38 C.F.R. 
§ 4.16(a) have not been met.

As the Veteran has submitted numerous statements indicating he had to quit work and could not work because of his inability to hear, which was exacerbated by his tubes always falling out, TDIU under the provisions of 38 C.F.R. § 4.16(b) must be considered. 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  
Id.

The Veteran reported in an October 2007 TDIU application that he worked in automobile repair from 1995 to March 2004, then in construction until September 2004, as a factory worker until December 2004 with a temporary staffing company, and then as a factory team leader until March 2005 for another company.  The temporary staffing company where he worked from September to December 2004 indicated that the Veteran voluntarily quit his position by not calling or showing up for work.  

On a VA audiological examination in November 2007, the Veteran reported military noise exposure to gunfire, grenades, and missiles, and that there was a specific incident in basic training in which his tympanic membranes ruptured after he was given inappropriate hearing protection during training exercises.  He also reported having occupational noise exposure, from factory noise, for 10 years, but he did wear hearing protection.  Pure tone testing revealed a moderate to severe mixed hearing loss in the right ear and moderate to profound mixed hearing loss in the left ear.  The examiner, an audiologist, indicated that she did not consider hearing loss and/or tinnitus to be disabilities that rendered an individual unemployable, and that many occupations did not rely significantly on hearing and may be performed successfully despite a hearing loss.  The examiner indicated that this was especially true for physical or trade positions, including the Veteran's past occupation of being a factory worker.  The examiner concluded that the Veteran was not considered to be unemployable based upon hearing loss and tinnitus. 

On a VA examination of the ear in November 2007, the Veteran reported he had tubes placed in his ears, but the tubes fell out, and that during the time he had tubes in his ears, he had good hearing, but when the tubes fell out he was unable to hear anything.  The examiner, a physician, indicated that there was evidence of increased severity of the Veteran's otitis media, with possible cholesteatoma formation, which was considered severe in nature.  With regard to unemployability, the VA examiner opined that the Veteran's decreased hearing in his ears, due to his current condition, would limit the type of employment he could be involved in.  The VA examiner also indicated that considering that the Veteran would be at greater risk of injury at the normal work place because of his inability to hear due to his hearing problems, "will consider the Veteran disabled due to the above".

On a VA audiological examination in March 2010, the Veteran reported an increase in his hearing loss since his PE tubes had been expelled, and he reported difficulty hearing in all listening situations and difficulty tolerating the constant tinnitus.  Pure tone testing revealed a moderate to severe mixed hearing loss in the right ear and moderately severe to profound mixed hearing loss in the left ear.  The examiner characterized the effect on his occupation as "significant", and noted that the disability impacted the Veteran's occupational activities through poor social interactions and hearing difficulty.  The examiner (who was the same audiologist who rendered an opinion in 2007) opined that the Veteran was not considered to be unemployable based on hearing loss and tinnitus.  The examiner cited the same rationale as before that she did not consider hearing loss and/or tinnitus to be disabilities that rendered an individual unemployable.
In June 2012, a VA examiner, a physician, stated that the Veteran's bilateral otitis media and bilateral perforated membranes alone, without consideration of nonservice-connected disabilities and age, do not render him unable  to secure or follow a substantially gainful occupation, taking into account his education and employment background.  As a rationale, the examiner stated that the disabilities are not considered limitations to performing physical or sedentary work.  A June 2012 VA audiologist again opined that in general, the examiner did not consider hearing loss and/or tinnitus and/or otitis media and/or perforated membranes to be disabilities which render an individual as unemployable.  The examiner stated that this was the case because many occupations do not rely significantly upon hearing and may be performed successfully despite a hearing loss and/or tinnitus.  This was especially true, according to the examiner, for physical or trade positions, including the Veteran's past occupation as a factory worker.  Although he may have difficulty hearing conversation in background noise, on the phone, and when he cannot see the speaker's face, the examiner concluded that the Veteran is not considered to be unemployable based upon his service-connected hearing loss, tinnitus, otitis media, and/or perforated membranes.  

Finally, a May 2014 VA examiner noted both June 2012 VA opinions as well as a February 2013 audiology diagnostic study note in which the Veteran reported that placement of the tympanic tubes, which is the medical treatment used for chronic otitis media, actually improved his hearing.  The examiner stated that the Veteran had worked in his factory position for over 10 years, including while he had his current level of hearing impairment.  Furthermore,  some of the conditions are acute, transient, and resolved with varying degrees of residuals that allow for function in the sedentary and physical work environment.  The examiner agreed with the June 2012 VA examiners and concluded that it is less likely than not that the degree of limitation imposed by the Veteran's hearing impairments would not allow for an ability to provide sedentary and physical functions similar to his past occupational history as a factory worker.  

The Board concludes, based on the evidence of record, that the Veteran is not rendered unemployable due to his service-connected disabilities and, as such, referral to the Director of Compensation and Pension Service is not necessary.  The November 2007, March 2010, June 2012, and May 2014 VA examiners all concluded that the Veteran's service-connected disabilities, alone and/or in combination, do not render him unable to obtain and maintain employment.  Moreover, the June 2012 and May 2014 VA examiners, who are physicians and audiologists, specifically found that the Veteran would be able to complete his last known employment as a factory worker with his current disabilities and noted that he had done so with those disabilities for many years.  

While the November 2007 VA physician found that the decreased hearing the Veteran experienced when his ear tubes fell out would impact his employment, the examiner noted that his hearing improved with the use of such tubes.  As the May 2014 VA examiner noted, new tubes had been placed and in a February 2013 VA consultation the Veteran reported improved hearing as a result.  Moreover, to the extent that the November 2007 physician found that the Veteran would be unable to obtain and maintain employment with decreased hearing due to his otitis media/ear tubes issues, the opinion is outweighed by the five VA opinions from both audiologists and physicians.  This is particularly true for the June 2012 and May 2014 opinions, which considered the complete record, the Veteran's employment history and education level, and provided opinions supported by clear and complete rationales.  

Finally, while the Board recognizes the Veteran's reports that he is unemployable due to his service-connected disabilities, the Board finds his contentions to be outweighed by the medical opinion evidence of record, the fact that he reported improved hearing with the placement of ear tubes, and the fact that he worked for many years with his current level of impairment.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for TDIU, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

TDIU is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


